Citation Nr: 1528641	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, claimed as lumbosacral strain.
 
2.  Entitlement to service connection for a left ankle disability, claimed as residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO). 

In June 2014, the Board denied the Veteran's claims.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's June 2014 decision and remanded the claims to the Board for action in compliance with the Joint Motion.  In this regard, although the Board's June 2014 decision was vacated in its entirety, the Joint Motion makes no allegation of error in regard to the left ankle claim.

The Board notes that, in addition to the paper claims file, there is a Veterans Benefits Management System (VBMS) electronic claims file associated with the Veteran's claims.


FINDINGS OF FACT

1.  A chronic disability of the lumbar spine was not shown in service; arthritis of the lumbar spine was not diagnosed within one year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's current lumbar spine disability is related to any event, injury, or disease during service.

2.  A left ankle disability was not present in service; arthritis of the left ankle was not diagnosed within one year of service discharge; and the preponderance of the evidence fails to establish that the Veteran's current left ankle disability is related to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in March 2008, prior to the initial adjudication of the claims in November 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available service treatment records (STRs) and identified, available post-service treatment records (to include VA and Social Security Administration records) were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran was also been afforded the appropriate VA examination in July 2012 to determine the presence, nature and etiology of his claimed lumbar spine disability.  The examinations was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not been afforded a VA examination to address service connection for a left ankle disability, and the Board finds that an examination is not necessary to decide this issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Because the weight of the evidence demonstrates that the Veteran had no injury or disease of the left ankle in service, and no chronic symptoms of a left ankle disability in service, and because the evidence of record does not indicate, by continuous symptoms or by competent opinion, that currently diagnosed left ankle arthritis may be associated with service, a VA examination is not required.  See McClendon, 20 Vet. App. at 81.  The Board finds that there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a left ankle disability because there is no relevant injury, disease, or event in service to which the currently diagnosed disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Accordingly, the Board finds that a remand for a VA examination or opinion to address the claimed left ankle disability is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see also Walker, supra. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d) .

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

 In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 . 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Factual Background and Analysis

Lumbar Spine Disability

The Veteran maintains that he has suffered from back pain since a fall during service.  See April 2008 statement, July 2012 VA examination report.

STRs show that the Veteran sought treatment for lumbar pain on one occasion during service, in June 1973.  STRs show that the Veteran, while running, felt sharp pain in the right lower back causing him to stop.  He was assessed with slight muscle spasm bilaterally, diagnosed as acute back pain.  No chronic low back disability was indicated.  Although the Veteran was seen for various other physical complaints during the remainder of his service, STRs do not indicate any further complaints pertaining to the low back.  A December 1973 separation examination report notes that examination of the spine was clinically normal.

Following service, treatment records are silent as to complaints or findings of low back disability until 2003.  At that time, VA treatment providers diagnosed lumbar spine degenerative disc disease.

The Veteran submitted the instant claim in 2008.  

A June 2008 VA MRI study showed small posterior disc bulges at L2-L3 and L3-L4.

A July 2012 VA examination report notes the Veteran's history of back spasm in service.  The Veteran reported having back pain "on and off over the years" which had become chronic.  After reviewing the claims file and examining the Veteran, the examiner noted current findings of pain, muscle spasm and mild degenerative changes in the lumbar spine, but opined that it was less likely than not that the Veteran's current low back condition was related to a muscle spasm of the back documented in service.  Instead, the VA examiner opined that the current back disability was more likely related to normal age progression and the Veteran's post-service occupation as a fireman for 16 years.

The medical evidence of record shows that a lumbar spine disability has been diagnosed.  However, while the Veteran's STRs confirm his claimed one time treatment for low back complaints in June 1973, they are silent for any complaints of findings of any subsequent low back complaints or any diagnosis of chronic lumbar spine disability.  The first medical evidence of such disability is nearly 30 years after service, in 2003.  Indeed, while not outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Put another way, there is no evidence of a chronic lumbar spine disability or the diagnosis of a degenerative process of the spine (perhaps arthritis) until many years post-service.  Such fails to establish service connection on a direct basis under 3.303(a) or a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309. 

As to the etiology of current low back disability, the Board finds that the July 2012 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service treatment for muscle pain, as well as his stated contentions.  After considering evidence of record, the VA examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by service, to include the strain treated in 1973.  The VA examiner's references to specific evidence make for persuasive rationale.  There is no medical opinion to the contrary.

The Board has not overlooked the Veteran's statements in support of his claim.  There is little question that the Veteran was seen with low back complaints during service.  Such is documented in the record.  Consideration has also been given to the Veteran's contentions that he has essentially experienced low back pain since service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The fact that there is no diagnosis of lumbar spine disability until 2003 does not necessarily go against the Veteran's claim.  However, and rather crucially, a VA examiner determined that the Veteran's history of chronic low back pain since service was not related to his current diagnosis of lumbar spine disability.  Rationale was again provided. Element (3) of the Savage analysis has not been met.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a lumbar spine disability (here, lumbar degenerative disc disease and arthritis in the lumbar spine with findings of muscle spasms) falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Identifying/diagnosing the presence of lumbar spine disability necessitates testing, to include X-ray studies, to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert, supra. 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of low back pain, there is no indication that the Veteran is competent to etiologically to associate this pain to a diagnosable disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Conversely, the 2008 VA examiner has the requisite medical training, expertise and credentials needed to render a medical opinion in this case.  As noted above, the 2008 VA examiner reviewed the STRs, which show that the Veteran was seen with low back complaints on one occasion and had no subsequent complaints or findings of disability in service, to include at separation, and post-service treatment records, which show no low back complaints or findings until nearly 30 years after service.  The 2008 VA examiner, while acknowledging the Veteran's complaints of pain since service, opined that the current lumbar spine was not related to service, but rather to age progression and post-service employment as a fireman.  For these reasons, this medical opinion is the most probative and persuasive medical evidence in this case.  

In sum, service connection for a lumbar spine disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and in fact has resolved reasonable doubt in the Veteran's favor in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Left Ankle Disability

The Veteran maintains that he fractured his ankle in service and was required to wear a cast.

STRS, including a December 1973 separation examination report, are negative for complaints or findings related to a left ankle disability, to include a history of ankle fracture.

The Veteran has currently diagnosed arthritis in the left ankle.  See July 2003 VA X-ray studies.  The July 2003 VA X-ray studies identified a diagnosis of minimal degenerative arthritic changes of the left ankle joints, without fracture or dislocation.

The Veteran submitted the instant claim in 2008.  In a March 2008 statement, the Veteran reported that the only post-service treatment he received for his left ankle was in 1990, and he reported that those treatment records were not available.

The Board finds that the Veteran did not experience chronic left ankle symptoms in service and did not experience continuous symptoms since service separation.  STRs do not reflect any complaints, treatment or diagnoses related to the left ankle in service.  The Veteran has not provided lay evidence establishing the presence of chronic left ankle symptoms in service and continuous symptoms post service.  The record does not otherwise reflect any treatment for the left ankle for decades post-service.  Accordingly, the Board finds that left ankle symptoms did not manifest "chronic" symptoms in service or "continuous" symptoms since service to meet the criteria for presumptive service connection under 38 C.F.R. § 3.303(b).

The July 2003 VA X-ray studies provide the earliest evidence of left ankle arthritis.  Accordingly, the Board finds that left ankle arthritis did not manifest to a compensable degree within one year of separation from service to warrant the presumption of service connection under 38 C.F.R. 38 C.F.R. §§ 3.307, 3.309(a).

While the Veteran is competent to report that he fractured his left ankle in service, the Board finds that he is not credible.  While he claimed that he had a left ankle fracture in service, he did not provide any specific details about the alleged in-service injury, did not describe the nature of such injury, did not provide any treatment dates. Further, no left ankle injury or treatment was shown in the contemporaneous service treatment records, contrary to his assertions.  There is no indication that any X-ray studies were obtained in service, there was no indication that the Veteran was put on profile for a left ankle injury in service, and significantly, an in-service fracture was not noted on the Veteran's separation examination.  The Board finds that, had the Veteran fractured his left ankle in service such that it required a cast, as reported, such treatment would have been noted in service treatment records, which are complete in this case, as well as on the separation examination, completed just one year after the Veteran's enlistment.  Moreover, recent VA x-ray studies dated in July 2003 reflect no history of fracture in the left ankle or findings suggestive of a prior injury or fracture of the left ankle. 

The Board finds that the Veteran's lack of detail in describing a left ankle injury in service, the absence of any treatment for such an injury in service, the normal examination at separation, the lack of treatment for decades post-service for any complaints to the ankle, and the lack of evidence of an old fracture on VA current X-ray studies are all factors which weight against the credibility of the Veteran's more recent statement, asserting a left ankle fracture in service.  For these reasons, the Board finds that the Veteran is not credible in identifying a fracture to the left ankle in service, and the Board finds that his more recent assertion was made for compensation purposes.  See Caluza, 7 Vet. App. at 498.  There is no indication that currently diagnosed left ankle arthritis is otherwise related to service. 

For these reasons, the Board finds that service connection for a left ankle disability is not warranted.  Because the preponderance of the evidence is against the claim for service connection for a left ankle disability, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a left ankle disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


